DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           KARIM THOMAS,
                              Appellant,

                                    v.

                     WELLS FARGO BANK, N.A.,
                            Appellee.

                              No. 4D18-187

                          [January 17, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Peter   D.    Blanc,     Judge;   L.T.   Case     No.
2013CA016608XXXMB.

  Michael Alex Wasylik of Ricardo & Wasylik, PL, Dade City, for appellant.

  Sara F. Holladay-Tobias, Emily Y. Rottmann, and C.H. Houston III of
McGuireWoods LLP, Jacksonville, for appellee.

PER CURIAM.

  Affirmed.

LEVINE, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.